Citation Nr: 1611811	
Decision Date: 03/23/16    Archive Date: 03/29/16

DOCKET NO.  13-19 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for bilateral knee disability.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to an increased initial disability rating for service-connected hemorrhoids, currently evaluated as noncompensable prior to October 20, 2015, and as 20 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1973 to January 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii, which, in relevant part, denied the Veteran's claims for entitlement to service connection for neck pain and knee pain, and granted service connection for hemorrhoids, assigning a noncompensable evaluation effective June 13, 2010.

A hearing was held on February 11, 2015, by means of video conferencing equipment with the appellant in Honolulu, Hawaii, before Kathleen K. Gallagher, a Veterans Law Judge, sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.  

The Board subsequently remanded the case for further development in June 2015.  That development was completed, and the case has since been returned to the Board for appellate review.

In a November 2015 rating decision, the Appeals Management Center increased the disability rating for service-connected hemorrhoids to 20 percent, effective October 20, 2015.  However, as the increase did not constitute a full grant of the benefits sought, the Veteran's claim for an increased initial disability rating remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38- 39 (1993).  

The issues of entitlement to service connection for neck and bilateral knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to February 11, 2015, the Veteran's hemorrhoids are best described as mild or moderate, and have not been shown to be large or thrombotic, irreducible, with excessive redundant tissue evidencing frequent recurrences or with persistent bleeding with secondary anemia, or with fissures.

2.  From February 11, 2015, the Veteran's hemorrhoids are best described as large, irreducible, not thrombotic, and with redundant tissue, with persistent bleeding without secondary anemia or fissures.

3.  From October 20, 2015, the severity and manifestations of the Veteran's hemorrhoid disorder have been neither exceptional nor unusual when compared with similar hemorrhoid disorders contemplated by the schedular criteria.


CONCLUSIONS OF LAW

1.  Prior to February 11, 2015, the criteria for an initial compensable rating for hemorrhoids have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7336 (2015).

2.  Resolving all reasonable doubt in favor of the Veteran, from February 11, 2015 to October 19, 2015, the Veteran's hemorrhoids met the criteria for a 10 percent disability rating, but no more.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7336 (2015).

3.  A 20 percent disability rating is the maximum schedular rating available under diagnostic code 7336, and the criteria for referral for extraschedular consideration have not been met; the criteria for a disability rating in excess of 20 percent, from October 20, 2015, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.114, Diagnostic Code 7336 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In this case, the Veteran is challenging initial disability ratings assigned following grants of service connection.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Board also finds that VA's duty to assist has been satisfied.  Private treatment records have been associated with the file, in addition to lay statements from the Veteran.  Additionally, in October 2010, VA received correspondence from three private care providers, in response to VA's efforts to obtain treatment records identified by the Veteran, indicating that requested records were either unavailable or had been destroyed.  Although it is unclear whether separate notice was provided to the Veteran that such records were unavailable prior to the initial adjudication of the appeal, such information was conveyed in the April 2011 rating decision itself, and subsequent adjudication of the appeal in May 2013 is found to cure any error in timing, and thus, the Veteran suffered no prejudice.  See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of  the case).  The Veteran has given no indication that he has undergone treatment through the VA system for his hemorrhoid disability.  The Veteran has also been afforded the opportunity to present testimony at a hearing before the Board.  The Veteran has at no time referenced outstanding records which have not already been sought, that he wanted VA to obtain or that he felt were relevant to the claim. 

The Veteran has further been provided with VA examinations with regard to the severity and manifestations of his service-connected hemorrhoid disorder.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The January 2013 VA examiner reviewed the claims file, and recorded both the Veteran's reports as to his symptoms and findings from physical examination.  Due to the Veteran's report that his symptoms had worsened since the January 2013 examination, the Board remanded the claim in June 2015, for the provision of an additional examination.  The Veteran underwent another VA examination regarding his hemorrhoids in October 2015, the report of which documents the objective findings on physical examination as well as the Veteran's subjective complaints, and indicates that the examiner reviewed the Veteran's claims file.  The examiner further provided her findings in sufficient detail as to allow the Board to evaluate the Veteran's disorder utilizing the criteria listed under diagnostic code 7336.  Therefore, the Board finds the VA examinations provided to be adequate for adjudicatory purposes.

Additionally, there is no evidence indicating that there has been a material change in the severity of the Veteran's hemorrhoid disorder since the most-recent examination.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  Accordingly, the Board finds that VA's duty to assist by obtaining a VA examination or opinion with respect to the issue adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).

With respect to the appeal of the issue of entitlement to an increased initial evaluation for hemorrhoids, the Board's June 2015 remand directed that the AOJ take steps to obtain outstanding private treatment records and provide the Veteran with another VA examination.  As the AOJ obtained the private medical treatment records identified by the Veteran, and provided him with an additional VA examination to document the current severity and manifestations of his service-connected hemorrhoid disorder, the Board finds that there has been substantial compliance with its June 2015 remand directives; remand to remedy non-compliance is therefore unnecessary.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with Board's remand instructions). 

The available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

II.  Increased Initial Rating

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see also Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").  Further, the Federal Circuit Court has held that, while the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) ("Nor do we hold that the Board cannot weigh the absence of contemporaneous medical evidence against the lay evidence of record.").  Moreover, although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony when considered in light of the other factors.  See Cartright v. Derwinski, 2 Vet. App. 24, 25; accord Buchanan, 451 F.3d at 1337 (holding that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias . . . .").

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to active service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability. 38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating. 38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

Where a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection is most probative of the degree of disability existing at the time that the initial rating was assigned, and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.  

38 C.F.R. § 4.114, Diagnostic Code 7336 provides the rating criteria for external or internal hemorrhoids.  Hemorrhoids that are mild or moderate are assigned a noncompensable rating.  Hemorrhoids that are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences, are assigned a 10 percent rating.  Hemorrhoids with persistent bleeding and with secondary anemia, or with fissures, are assigned a 20 percent rating.

III.  Background

Service connection for hemorrhoids was granted in an April 2011 rating decision, with the AOJ assigning a noncompensable disability rating, effective June 13, 2010, the date of the Veteran's claim.  The Veteran asserts that he is entitled to an increased initial evaluation.

All of the Veteran's treatment during the appeal period relating to his hemorrhoids was conducted by private treatment providers.  A November 2010 gastroenterology consultation record notes that the Veteran had "sharp" left lower quadrant discomfort, with mild constipation, but denied any additional symptoms, to include rectal bleeding.  He underwent a colonoscopy in December 2010, with the gastrointestinal report noting postoperative diagnoses of four polyps and diminutive internal hemorrhoids.  The report noted that digital rectal examination was unremarkable.  Another private colonoscopy report from May 2014 diagnosed the Veteran with seven polyps, mild diverticulosis, and diminutive internal hemorrhoids.  Digital rectal examination was again found to be unremarkable.  A June 2014 private treatment record includes a notation categorizing the internal hemorrhoids found during the procedure as mild, and a June 2014 "follow-up colonoscopy" note documented a telephone call with the Veteran indicating that the Veteran stated that he was "asymptomatic" at that time.

The Veteran was first provided with a VA examination in relation to his hemorrhoids in January 2013.  The VA examiner noted review of the claims file.  The Veteran described receiving treatment in the Air Force for bleeding hemorrhoids in the 1970s, and reported that he currently (at the time of the examination) used Preparation H, as needed, and had symptoms of intermittent pain and a protruding hemorrhoid.  The VA examiner found that the Veteran had signs and symptoms of mild or moderate hemorrhoid, described as "SINGLE HEMORRHOID TAG.  NOT INFLAMMED."  On examination, the Veteran was found to have small or moderate external hemorrhoids, without scar or other pertinent physical findings.  The report states that the condition did not impact the Veteran's ability to work.

Pursuant to the Board's June 2015 remand instructions, the Veteran was provided with an additional VA examination in October 2015.  The examiner noted review of the claims file and documented the Veteran's reports of ongoing symptoms since the last examination.  He reported that he could not sit for more than one hour due to pain, and had to use a "donut" to sit on.  He described the pain as intermittent "discomfort" with a range up to 8-9, triggered by sitting longer than one hour or lifting something "wrong."  He stated that the frequency varied based on activities, that he treated his disorder with Preparation H or Bacitracin, and experienced bleeding once or twice a month lasting two days at a time.  On examination, the VA examiner observed a large, 8 mm irreducible pedunculated external hemorrhoid without fissures.  The report includes results from blood testing performed at the examination.  The disorder was found to not impact the Veteran's ability to work.  The examiner stated that both internal and external hemorrhoids were present, and described hemorrhoids which were moderate, large, irreducible, not thrombotic, and with redundant tissue, as well as persistent bleeding without secondary anemia or fissures.  

On his July 2013 VA Form 9, the Veteran stated that he had one large hemorrhoid that bled weekly and never goes away, which prevents him from sitting on hard surfaces for any length of time.  The Veteran also presented testimony at the February 2015 Board hearing, asserting that he had several (at least three) external hemorrhoids which never go away and bleed on a weekly basis.  He stated that he experienced daily discomfort, and that he had flare-ups of pain if he sat on anything for a long period, and that it was almost an impossibility to sit on hard surfaces like a hard chair or bleachers at a football game.  He also stated that if he goes on vacation and has to drive any long distance, he has to stop and stand up.

IV.  Analysis

When considering the evidence of record under relevant law and regulations, the Board finds that the Veteran's hemorrhoid disorder warrants a 10 percent disability rating, but no more, from February 11, 2015, but does not warrant ratings greater than those currently assigned prior to February 11, 2015 (noncompensable) and from October 20, 2015 (20 percent).

Prior to February 11, 2015, the date of the Board hearing, the Veteran's records of private treatment only mention diminutive internal hemorrhoids, and do not record or indicate that the Veteran complained of experiencing symptoms attributable to his hemorrhoids.  The Veteran expressly denied rectal bleeding at his November 2010 gastroenterology consultation.  The worst objectively observed symptoms were recorded by the January 2013 VA examiner, who documented the presence of one large hemorrhoid tag, without inflammation.  Acknowledging the Veteran's complaints of intermittent pain and protruding hemorrhoid, she opined that the physical examination demonstrated that the Veteran suffered from small or moderate external hemorrhoids.  

The Board notes that the Veteran is competent to describe his experienced symptoms, as it requires neither special education nor training to identify symptoms of discomfort and bleeding.  See Layno v. Brown, 6 Vet. App. 465, 470.  The Board does not, however, find his July 2013 description of having one large hemorrhoid that bleeds weekly and never goes away to be persuasive, when considered alongside the January 2013 VA examination findings and private treatment evidence from mid-2014.  See Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).  Had the Veteran's hemorrhoid disorder manifest in this way, the Board would expect to find some objective evidence of inflammation within the treatment or examination records.  Additionally, the absence of complaints of hemorrhoidal bleeding in his treatment records, as well as notations that the Veteran described himself as "asymptomatic" in relation to a May 2014 colonoscopy and denied rectal bleeding at a November 2010 gastroenterology consultation are found to be significant.

The most persuasive evidence of record, the private treatment records and January 2013 VA examination report, is found to demonstrate the presence of hemorrhoids prior to February 11, 2015 that are more accurately described as mild or moderate, warranting a non-compensable evaluation, and does not describe a disability picture that more closely resembles the criteria for a 10 percent evaluation,  which contemplates hemorrhoids that are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  A preponderance of the evidence is therefore against the Veteran's claim for an initial compensable evaluation for hemorrhoids prior to February 11, 2015.  

At the February 11, 2015 Board hearing, the Veteran testified that he suffered from several external hemorrhoids that bled weekly, never went way, and resulted in flare-ups of discomfort on sitting for prolonged periods.  Although objective evidence demonstrating large, irreducible external hemorrhoids, with excessive redundant tissue, evidencing recurrences was not of record until the October 2015 VA examination, the Board finds that the examination is sufficiently near in time (approximately 8 months) to the Board hearing as to lend support to the Veteran's contentions.  While the Veteran's February 2015 testimony also took place approximately eight months after June 2014 treatment records described the Veteran as asymptomatic following a May 2014 colonoscopy, only revealing diminutive internal hemorrhoids and failing to reveal external hemorrhoids, the Board finds that, it is at least as equally likely that the severity of the Veteran's hemorrhoids at the time of the Board hearing is closer to the level of disability demonstrated at the October 2015 examination rather than May 2014 colonoscopy.  Resolving the reasonable doubt in the Veteran's favor, the Board therefore finds that a 10 percent disability rating is warranted from the date of the Board hearing, for external hemorrhoids which can be categorized as large, irreducible, and with excessive redundant tissue, evidencing frequent recurrence.  

Although the Veteran described persistent bleeding, made more credible by the evidence at the later examination demonstrating objective signs of recurrence and inflammation, the evidence does not show that it resulted in secondary anemia, or that the hemorrhoids involved fissures.  Without these additional signs to indicate excessive bleeding or rectal injury, the Board finds that the severity of the Veteran's hemorrhoid disorder did not rise to a level contemplated by a 20 percent evaluation, at the time of the hearing.  

The Veteran was previously awarded a 20 percent evaluation from October 20, 2015, the date of the most-recent VA examination.  This is the greatest schedular disability rating available under diagnostic code 7336.  The VA examination reports all document that neither scars nor other pertinent physical findings, complications, or conditions relating to the hemorrhoids were found on physical examination, as might allow for an additional separate evaluation.

The Board has considered whether separate or greater evaluations may be awarded during each period considered, on the basis of the other diagnostic codes listed under 38 C.F.R. § 4.114, the schedule of ratings for the digestive system.  While private colonoscopies noted the presence of colon polyps and diverticulitis, the Veteran has not asserted, and the evidence does not otherwise indicate, that such disorders are in any way related to his hemorrhoid disability.  An increased evaluation is therefore not warranted under another diagnostic code. 

As the Board finds that the weight of the evidence is against a finding of entitlement to a compensable evaluation for hemorrhoids prior to February 11, 2015, in excess of a 10 percent evaluation from February 11, 2015 to October 19, 2015, and in excess of the 20 percent currently assigned from October 20, 2015, there is no reasonable doubt to be resolved, and therefore the claim must be denied to that extent.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3.

In reaching the above conclusions, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's hemorrhoid disorder is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2015). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is adequate, and therefore no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case is not found to show such an exceptional disability picture that the available schedular evaluations for hemorrhoids are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned ratings with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, where there are higher ratings available under the applicable diagnostic code, the disability was not productive of such manifestations.  

The most persuasive evidence demonstrates that, prior to February 11, 2015, the Veteran variously experienced one, non-inflamed external hemorrhoid tag, which resulted in intermittent pain and required the use of Preparation H as needed, and/or multiple diminutive internal hemorrhoids, not described as symptomatic.  Diagnostic code 7336 does not provide a detailed description of what would constitute a mild or moderate hemorrhoid.  Where words such as "mild" and "moderate" are used and left undefined in the Rating Schedule, rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Comparison with the disability picture described at the 10 percent level is instructive, as symptoms of such severity are implicitly greater than those that would qualify a hemorrhoid disorder as "moderate" or "mild."  The Board finds that a non-inflamed external hemorrhoid tag with intermittent pain and use of external ointment as well as asymptomatic internal hemorrhoids comfortably fall within the understanding of what constitutes mild or moderate hemorrhoids.  

From February 11, 2015, affording the Veteran the benefit of the doubt, the evidence of record demonstrates a disability of a large, irreducible hemorrhoid with excessive redundant tissue, evidencing frequent recurrences.  These directly track the schedular criteria listed for a 10 percent evaluation under the Rating Schedule.  The Veteran's described persistent bleeding is contemplated by the schedular criteria for a 20 percent evaluation, but as described previously, the absence of fissures or secondary anemia is found to render the disability picture closer to the 10 percent, rather than the 20 percent level.  Although the 10 percent evaluation does not specifically include bleeding, the Board finds that this is not so unusual a symptom of frequently recurring large hemorrhoids as to render the schedular evaluation inadequate.  Further, the Veteran's described limitations regarding sitting for prolonged periods or on hard surfaces is found to be an expected outcome for large external hemorrhoids that rise beyond a level that could be described as mild or moderate.  

The Veteran is currently assigned a 20 percent disability rating from October 20, 2015.  The evidence of record demonstrates a disability of a large, irreducible hemorrhoid with excessive redundant tissue, evidencing frequent recurrences, with persistent bleeding.  The October 2015 examination did not demonstrate severity of bleeding leading to secondary anemia or the presence of fissures.  As no additional symptoms have been described that are found to be extraordinary (pain with prolonged sitting or sitting on hard surfaces is found by the Board to be an expected outcome), the Rating Schedule is found to adequately describe the symptoms and manifestations of the Veteran's hemorrhoid disability.

Finally, although the Veteran described utilizing external medical ointment as needed to alleviate his pain, and the ameliorative effects of medication are not explicitly contemplated among the schedular criteria for diagnostic code 7336, the use of such medication would not be expected to result in the appearance of a disorder less severe than that which would manifest without the use of such medication.  Therefore, the risk of medication masking the true severity of such disorder, and displaying a picture seemingly warranting a lesser schedular evaluation than that which would be indicated for the disability in an unmedicated state, is not present in this case (e.g. the use of Preparation H, while affecting the Veteran's level of comfort, would not reasonably be expected to alter the size, reducibility, frequency of recurrences, or presence or severity of bleeding and/or fissures).  Therefore, denial of greater disability levels than those found warranted above does not run counter to the Court's holding in Jones v. Shinseki, that "the Board may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria."  26 Vet. App. 56, 63 (2012).

Therefore, the Board finds that the symptoms evidenced, and their severity, are neither exceptional nor unusual, and are adequately contemplated by the rating criteria.  Further, there is no indication that the Veteran's hemorrhoid disorder has resulted in marked interference with employment or frequent periods of hospitalization.  Based on the foregoing, the Board finds that the requirements for extraschedular evaluation for the Veteran's service-connected hemorrhoids, under the provisions of 38 C.F.R. § 3.321(b)(1), have not been met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).

The Board also notes that the Veteran also has previously been awarded service connection for degenerative disc disease of the lumbar spine and bilateral hearing loss and tinnitus.  Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, the evidence does not demonstrate, and the Veteran has not asserted, that there are additional symptoms or disability associated with his service-connected conditions that have not been adequately covered by the rating criteria for each individual condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.  

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  In this case, the Veteran has not argued, and the record does not otherwise reflect, that his service-connected hemorrhoids, either alone or in combination with other service-connected disabilities, render him unable to obtain or maintain substantially gainful employment.  Accordingly, the Board concludes that a claim for TDIU has not been raised in connection with his claim for entitlement to an increased initial rating for hemorrhoids. 


ORDER

An initial compensable disability rating for hemorrhoids, prior to February 11, 2015, is denied.

From February 11, 2015 to October 19, 2015, a disability rating of 10 percent, but no greater, is granted for hemorrhoids.

From October 20, 2015, an extraschedular disability rating for hemorrhoids, in excess of 20 percent, is denied.


REMAND

Reasons for Remand: To make an initial attempt to obtain relevant medical records.

The Veteran asserts that his bilateral knee disabilities are a result of his aircraft maintenance specialist military occupational specialty, which caused significant wear and tear from years of running and dropping to his knees and jumping, and that that his neck disability was caused by repeatedly hitting his head on portions of aircraft while running under the planes during his military service.  

Pursuant to the Board's June 2015 remand directives, the AOJ contacted the Veteran and asked him to identify and provide authorization for any outstanding private treatment records relevant to the claims remaining on appeal.  The Veteran responded with the necessary authorizations, and additional private treatment records were obtained from the three treatment providers identified.
 
Review of these records indicates that the Veteran previously underwent medical evaluation, the records of which may serve to support his claim for entitlement to service connection for neck and/or bilateral knee disabilities.  A November 2009 treatment record establishing care with the KWO Family Clinic, includes a notation that the Veteran underwent a life insurance physical approximately 10 years prior.  The Review of Symptoms (ROS) section includes a notation that the Veteran voiced complaints regarding his shoulders and neck.  Currently, the earliest treatment record in the claims file, other than those from during military service, is a September 2008 chiropractor note, documenting treatment for the Veteran's lumbar spine.  As the Veteran asserts that he has experienced knee and neck symptoms since he separated from military service in 1977,  records closer-in-time to his military service are relevant to the Veteran's claims.  On remand, the AOJ should make reasonable efforts to obtain such records, as per 38 C.F.R. § 3.159(c)(1). 

Accordingly, the claims are REMANDED for the following action:

1.  Ask the Veteran to further identify, and provide a release form, for records relating to a life insurance physical examination conducted in approximately 1999, as well as for any records of private treatment relating to his neck and/or knee disabilities that have not yet been associated with the file.  After securing the Veteran's written authorization, obtain the records identified.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran of the attempts made and allow him the opportunity to obtain the records.  

2.  Thereafter, conduct any additional development deemed necessary, then readjudicate the Veteran's claims for entitlement to service connection for neck and bilateral knee disabilities in light of all additional evidence received.  If any of the benefits sought on appeal are not granted in full, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


